IN THE COURT OF CRIMINAL APPEALS
                          OF TEXAS
                                         NO. WR-85,310-01


                           EX PARTE THOMAS LITTLE, Applicant


                ON APPLICATION FOR A WRIT OF HABEAS CORPUS
              CAUSE NO. 14-0698-CR-C-A IN THE 25TH DISTRICT COURT
                           FROM GUADALUPE COUNTY


        Per curiam. KEASLER , J., filed a dissenting opinion in which KELLER , P.J., joined.

                                            OPINION

        Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of two counts of

burglary of a habitation and sentenced to concurrent terms of twenty years’ imprisonment. The

Fourth Court of Appeals affirmed his convictions. Little v. State, No. 04-14-00618-CR (Tex.

App.—San Antonio Oct. 7, 2015).

        The State alleged in Count One of the indictment that Applicant entered the victim’s

habitation without consent and with intent to kidnap a child in her custody, which is a first-degree
                                                                                                     2

felony. It alleged in Count Two that he entered the victim’s habitation without consent and with

intent to commit theft, which is a second-degree felony. The jury convicted Applicant of both counts

and assessed two twenty-year sentences. Applicant contends, inter alia, that his two convictions

violate double jeopardy. See Ex parte Cavazos, 203 S.W.3d 333, 337 (Tex. Crim. App. 2006).

       This Court has held that burglary is a crime against property. Id. “[W]hen a burglary is

committed, the harm results from the entry itself. [] The offense is complete once the unlawful entry

is made, without regard to whether the intended theft or felony is also completed.” Id. Thus, this

Court held, “[T]he allowable unit of prosecution in a burglary is the unlawful entry. [A habeas

applicant’s] convictions violate double jeopardy [when] he was punished multiple times for a single

unlawful entry.” Id.

       Applicant is entitled to habeas relief. The conviction for burglary of a habitation in count two

of the judgment in cause no. 14-0698-CR-C from the 25th District Court of Guadalupe County is

vacated. The conviction for burglary of a habitation in count one of the judgment remains unaffected.

       Copies of this opinion shall be sent to the Texas Department of Criminal Justice-Correctional

Institutions Division and Pardons and Paroles Division.



Delivered: April 12, 2017
Do not publish